geNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Anatasia Zhadina on 6/16/2022.
The application has been amended as follows: 

Claim 1: A surgical retractor, comprising:
a blade having a top surface and a bottom surface; and
a handle 
a deepened concave portion connecting a proximal end of the blade to the handle,
wherein the deepened concave portion increases in depth from the proximal end of the blade toward the handle,  
wherein the blade and the handle are molded from a glass-fiber reinforced polymer having a flexural strength of at least 300 Mpa; and
wherein the blade, being molded from the glass-fiber reinforced polymer, deforms less than 10 mm under 15 lbs of force applied thereto. 

Claim 11: A surgical retractor, comprising:
a blade having a top surface and a bottom surface; and
a handle 
a deepened concave portion connecting a proximal end of the blade to the handle,
wherein the deepened concave portion increases in depth from the proximal end of the blade toward the handle,  
wherein the blade and the handle are molded from a polymer, said polymer being a low conductivity polymer and a radiolucent polymer; 
wherein said polymer has a flexural strength of at least 300 Mpa; and
wherein the blade, being molded from the polymer, deforms less than 10 mm under 15 lbs of force applied thereto.

Claim 19: A surgical retractor, comprising:
a blade having a top surface and a bottom surface; and
a handle 
a deepened concave portion connecting a proximal end of the blade to the handle,
wherein the deepened concave portion increases in depth from the proximal end of the blade toward the handle,  
wherein the blade and the handle are molded from a low conductivity polymer,
wherein the polymer comprises a non-conductive material that limits currents to less than 10-6 A, and
wherein a proximal tip of the blade withstands over 30 lbs of force applied thereto. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11 and 19 are each amended to include limitations directed towards the blade and material properties of the glass-fiber reinforced polymer, such as “wherein the blade, being molded from the glass-fiber reinforced polymer, deforms less than 10 mm under 15 lbs of force applied thereto” (claims 1 and 11) and “wherein a proximal tip of the blade withstands over 30 lbs of force applied thereto” (claim 19), in addition to the structural characteristic of the retractor having a deepened concave portion connecting a proximal end of the blade to the handle, wherein the deepened concave portion increases in depth from the proximal end of the blade toward the handle. 
LeVahn (US 2007/0083086 A1) discloses a retractor having a blade and handle (Fig. 3), wherein the blade thickness is substantially 2 mm (paragraphs [0030, 32 - 36], Fig. 4) and further discloses that the blade may be formed from a polymer material (paragraph [0042]). 
Nino et al. (US 2016/0199073 A1) teaches a trocar (Abstract) in the related field of surgical instruments configured to separate tissue in which the trocar may be formed from Ixef (paragraph [0035]) which is a glass-fiber reinforced polymer.  
Per applicant, a blade having a 2mm thickness and formed from Ixef would perform under the claimed blade and material properties.  However, LeVahn is silent regarding the limitations directed toward the deepened concave portion.  
Therefore, claims 1-20 in the instant application are not rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest the claimed surgical retractor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773